           Case 6:20-mc-00105-EFM Document 46 Filed 05/29/20 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS                      )
PTE. LTD. a Singapore entity,                      )
                                                   )
                  Petitioner,                      )
                                                   )
vs.                                                )           Case No. 6:20-mc-00105-EFM
                                                   )
AVAGRO, LLC, a Kansas limited liability            )
company, and UAB AVAGRO, a Lithuanian              )
corporation,                                       )
                                                   )
                  Respondents.                     )
                                                   )


       MOTION FOR ENTRY OF FINAL JUDGMENT PURSUANT TO
FEDERAL RULE OF CIVIL PROCEDURE 54(b) AND MEMORANDUM IN SUPPORT

         Plaintiff Dreymoor Fertilizers Overseas Pte. Ltd. ("Dreymoor") moves this Court for an

entry of final judgment pursuant to Fed. R. Civ. Pro. 54(b). The Court recently granted Dreymoor's

Motion to Enforce the Arbitration Award and granted certain post-judgment remedies. (Doc. 33)

Plaintiff respectfully requests that the Court now enter final judgment on the enforcement of the

arbitration award pursuant to Federal Rule of Civil Procedure 54(b) so that Dreymoor can provide

the judgment to the Lithuanian court and prevent any action taken there that would allow AVAgro

to jeopardize Dreymoor's ability to recover on its arbitration award.

                                            ARGUMENT

         Rule 54(b) provides that a district court may enter final judgment on a single claim in an

action with multiple claims “if the court expressly determines that there is no just reason for delay.”

Fed. R. Civ. P. 54(b). As explained below, the Court’s order enforcing the arbitration award

satisfies Rule 54(b)’s requirements, and there is no just reason to delay.




CORE/3519744.0002/159656292.1
         Case 6:20-mc-00105-EFM Document 46 Filed 05/29/20 Page 2 of 4




        When deciding to enter judgment under 54(b), “[a] district court must first determine that

it is dealing with a ‘final judgment.’ It must be a ‘judgment’ in the sense that it is a decision upon

a cognizable claim for relief, and it must be ‘final’ in the sense that it is ‘an ultimate disposition of

an individual claim entered in the course of a multiple claims action.’” Curtiss-Wright Corp. v.

Gen. Elec. Co., 446 U.S. 1, 7 (1980) (citing Sears, Roebuck & Co. V. Mackey, 351 U.S. 427

(1956)). "The purpose of Rule 54(b) 'is to avoid the possible injustice of a delay in entering

judgment on a distinctly separate claim or as to fewer than all of the parties until the final

adjudication of the entire case by making an immediate appeal available.'" Okla. Tpk. Auth. v.

Bruner, 259 F.3d 1236, 1241 (10th Cir. 2001) (quoting 10 Charles A. Wright et al., FEDERAL

PRACTICE   AND   PROCEDURE: CIVIL 2D § 2654 at 33 (1982)). The Court’s order enforcing the

arbitration award is a final adjudication of Dreymoor's claim that the final arbitration award is

valid and enforceable. All that remains are matters of post-judgment relief. While those are related

to the claim of the arbitration award's enforceability, the post-judgment relief matters are distinct

enough that the confirmation of arbitration award claim is appropriate for entry of final judgment

under Rule 54(b).

        Once the court has determined that the order it is certifying is a final order, the court must

then "determine that there is no just reason to delay review of the final order until it has

conclusively ruled on all claims presented by the parties to the case." Okla. Tpk. Auth., 259 F.3d

at 1242 (citation omitted). While Rule 54(b) requests are not to be granted routinely, they are

appropriate to "'provide a recourse for litigants when dismissal of less than all their claims will

create undue hardships.'" Id. (quoting Gas-A-Car, Inc. v. Am. Petrofina, Inc., 484 F.2d 1102, 1105

(10th Cir. 1973).




                                                   2
         Case 6:20-mc-00105-EFM Document 46 Filed 05/29/20 Page 3 of 4




       As this Court well knows, time is of the essence in this matter. Many of the motions filed

have been emergency applications as the result of multiple factors, including the nature of the

UAN fertilizer and other court actions proceeding in Lithuania that are impacted by the results in

the United States. Those court actions are active and moving forward. Even with the Lithuanian

court's recent denial of the motion to release the UAN fertilizer, delaying the entry of judgment

on the enforcement of the arbitration award until the post-judgment remedies are resolved could

result in irreparable harm to Dreymoor as detailed in Dreymoor's Emergency Application for Order

for Post-Judgment Remedies (Doc. 16) and Dreymoor's Additional Memorandum in Support of

Emergency Application for Order for Post-Judgment Remedies and Notification of AVAgro's

Attempts to Move the Subject UAN Fertilizer (Doc. 31). Accordingly, there is no just reason for

delaying the entry of judgment.

                                        CONCLUSION

       For the reasons stated above, Dreymoor respectfully requests that the Court enter final

judgment pursuant to Rule 54(b) on the confirmation of the arbitration final award.

       Dated this 29th day of May, 2020.


                                           /s/ Lynn D. Preheim
                                           Lynn D. Preheim (#13300)
                                           Anna C. Ritchie (#24934)
                                           STINSON LLP
                                           1625 N. Waterfront Parkway, Suite 300
                                           Wichita, Kansas 67206-6620
                                           Telephone (316) 265-8800
                                           Facsimile (316) 265-1349
                                           lynn.preheim@stinson.com
                                           anna.ritchie@stinson.com

                                           Attorneys for Petitioner Dreymoor Fertilizers
                                           Overseas Pte. Ltd.




                                                3
         Case 6:20-mc-00105-EFM Document 46 Filed 05/29/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of May, 2020, I caused the above and foregoing be
electronically filed with the clerk of the court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

Patrick B. Hughes
Adams Jones Law Firm PA
1635 N. Waterfront Pkwy., Suite 200
Wichita, KS 67206
phughes@adamsjones.com
Attorney for Respondents


                                            /s/ Lynn D. Preheim
                                            Lynn D. Preheim




                                               4
